I dissent. In answer to questions, the juror said at the outset of his examination, "I have a sort of prejudice which might be removed by the evidence," and that if he were the plaintiff he would not like to have his cause tried by a jury of twelve men in the same frame of mind he was then in. He never denied or disclaimed the existence of this prejudice. In his subsequent examination *Page 425 
he declared that if sworn as a juror he would try the case upon the evidence and upon the law given by the court. The last questions put to him were these: "Would you enter upon the trial of the case with a prejudice against the plaintiff?" Answer — "I think I would." "Would you try the case upon the evidence in court, and decide it according to the instructions of the court?" Answer — "I could not consistently do anything else." "Would you do that?" Answer — "Yes, sir." This closed the examination, and the answers quoted give the strongest statement he could make in favor of the plaintiff. He does not in those answers wherein he says that he would try the case upon the evidence and the law as given by the court, deny or dispute the existence of the prejudice in his mind. A prejudiced man can and does try the case upon the law and the evidence in the case, for if he has no knowledge of the facts, and this juror had none, there is nothing else upon which his mind can operate. The real inquiry is not whether he will try the case upon the law and the evidence, but whether he can and will do so fairly and impartially; whether he can and will do so without the bias which is made ground for challenge by subdivision 7 of section 602 of the Code of Civil Procedure. The juror repeatedly said he could not do this. Nowhere in his examination does he say, either expressly or in substance, that he can lay aside this bias and try the case impartially. The plaintiff was entitled to exercise four peremptory challenges upon jurors not subject to challenge for cause, and by the denial of this challenge he was deprived of this right. I think the judgment should be reversed.